     Case 3:17-cv-00121-TWR-MSB Document 181 Filed 02/26/21 PageID.4087 Page 1 of 1



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     In re Qualcomm Incorporated Securities           Case No.: 17-CV-121 TWR (MSB)
12     Litigation,
                                                        ORDER GRANTING DEFENDANT’S
13                                                      EX PARTE MOTION FOR LEAVE
                                                        TO FILE SUPPLEMENTAL
14
                                                        AUTHORITY
15
                                                        (ECF No. 179)
16
17
             Presently before the Court is Defendants’ Ex Parte Motion for Leave to File
18
       Supplemental Authority (“Ex Parte Mot.,” ECF No. 179.) Good cause appearing, the
19
       Court GRANTS Defendants’ Ex Parte Motion. Pursuant to the undersigned’s Civil
20
       Standing Order, Defendants MAY FILE their notice of supplemental authority without
21
       legal argument within three (3) days of the electronic docketing of this Order.
22
             IT IS SO ORDERED.
23
24     Dated: February 26, 2021
25
26
27
28

                                                    1
                                                                                17-CV-121 TWR (MSB)
